Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 20, 2015

                                     No. 04-15-00267-CV

                           Dolores REYNOSO and Juan Reynoso,
                                       Appellants

                                              v.

                                 LOFT CONCEPTS, INC.,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV00936
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to respond to the motion for review of the bond
and sufficiency of sureties is granted. We order the response due May 21, 2015.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court